Citation Nr: 1219105	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  08-24 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 70 percent for service connection PTSD after April 30, 2010.

3.  Entitlement to an effective date earlier than August 14, 2006 for a grant of entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2007 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 


FINDINGS OF FACT

1.  Throughout the entire period on appeal, the Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  However, the Veteran's PTSD has not resulted in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

2.  A July 1997 RO decision denied entitlement to service connection for PTSD; the Veteran did not appeal or submit additional relevant evidence within one year of the decision.

3.  In May 1998, the Veteran submitted an application to reopen his previously denied claim for entitlement to service connection for PTSD; however, after he failed to submit any new or material evidence, the RO denied his application to reopen in October 1998.  The Veteran did not appeal or submit relevant evidence within one year of the decision.

4.  Service personnel records received since October 1998 do not show treatment for PTSD or any other acquired psychiatric disability, do not contain any evidence that suggests that the Veteran was suffering from an acquired psychiatric disability, and are not relevant to the Veteran's PTSD claim.  Additionally, there is no evidence that the grant of entitlement to service connection for PTSD was based all, or in part, or at all, on any evidence in the service personnel records received after October 1998.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but no greater, for the entire period on appeal for service connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  The July 1997 decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2011).

3.  The October 1998 decision that denied the Veteran's application to reopen his previously denied claim for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2011).

4.  The criteria for entitlement to an effective date earlier than August 14, 2006 for a grant of entitlement to service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.400 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R., Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran was granted entitlement to service connection for PTSD in an October 2007 rating decision and assigned an initial 30 percent disability rating, effective August 14, 2006, the date the Veteran filed his claim.  In May 2010, the RO increased the Veteran's disability evaluation to 70 percent, effective April 30, 2010.  

In November 2010, the Veteran was also assigned a total (100 percent) disability rating based on individual unemployability (TDIU), also effective April 30, 2010.  

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders, found at 38 C.F.R. § 4.130 (2011).  

A 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss(such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2011).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  Id.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2011).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2011). 

In a December 2006 letter, the Veteran's spouse, M.B., described the Veteran's long struggle with PTSD, including chronic severe anxiety and depression.  She reported that the Veteran has difficulty sleeping, waking up startled and confused because of nightmares.  He is also easily irritated and would lose his temper with his children.  He does not like to talk on the phone, even when the phone calls are from his family members, and M.B. handles errands to the grocery store, the bank, and other public places so that the Veteran does not have to interact with others.  At family gathering, the Veteran isolates.  She also noted that when he was employed, the Veteran volunteered to work the night shift to avoid having to deal with too many people at work.

At a VA mental health evaluation by Dr. J.K. in December 2006, the Veteran described experiencing bouts of extreme anxiety with sweaty or cold feelings and pounding heart, as well as severe confusion and difficulty keeping track of those around him.  He reported severe anxiety over small things and very poor sleep.  He often has nightmares and upon waking, he has to get up and check around the house (checking the locks, looking outside the house, etc).  

He described a history of irritability with his family, as well as overwork to avoid the noise and stress of family life.  He admitted that he worked nights so that he could avoid others, as he becomes extremely anxious when interacting with other people and then becomes confused to the point of memory lapses.  He also became tearful and anxious as he described his Vietnam experiences.  

At a January 2007 Neuropsychology Consultation, the Veteran recounted a history of chronic anxiety and depression dating back to his military service.  He recalled crying and screaming on his daily drive home from work and admitted that he was at times so frustrated by his lack of professional advancement that he used to fantasize about committing suicide by driving into a post.  He complained of progressively worsening short and long term memory loss, particularly for remote events such as his childhood and his time in Vietnam.  Neuropsychological testing revealed "severe emotional distress, but generally adequate cognitive functioning."  There was no evidence of dementia or other neurological disorder.  

The neuropsychologist noted that under optimal learning conditions (i.e., when the Veteran is relaxed and able to focus), memory function was found to be average to high average; however, the Veteran was observed to experience significant learning difficulties when emotionally overwhelmed or when he perceived a task to be beyond his ability, which was thought to account for his day to day forgetfulness and distractibility.  

In February 2007, Dr. J.K, the Veteran's treating psychiatrist, noted that the Veteran meets the criteria for PTSD, including intrusive thoughts and nightmares of his traumatic experiences in Vietnam, severe depression, and tremors and shakes from anxiety.  She noted that the Veteran avoids leaving the house and is fearful of going into new situations, making him very limited in what he can do.  

In March 2007, she noted that the medications tried so far have had little effect on either the Veteran's depression or anxiety.  

The Veteran was afforded a VA examination of his disabilities in July 2007.  He reported that during his waking hours, he feels nervous all the time.  At night, he sleeps poorly.  He has difficulty opening up and expressing his emotions to loved ones.  He also has difficulty socializing and prefers to stay by himself.  He reported that he only socializes with his family.  He is hypervigilant when he goes outside and has an exaggerated startle response.  He is easily irritated.  Since his retirement in 2004, his depression has increased.  He has little appetite.  His interests or pleasurable activities include doing yard work and taking his grandchildren to and from school.  

The Veteran was cooperative with the interview, his speech was spontaneous, and the rate, volume, and tone of his speech was normal.  His affect was appropriate to the context.  While the Veteran reported occasional intrusive thoughts of his Vietnam experience, he denied hallucinations.  There was no loosening of association or flights of ideation and he was not delusional.  He denied present suicidal ideations, but admitted that he has had them in the past.  His insight and judgment were fair.  He was oriented to person, place, time, and situation.  Short and long term memory was intact.  He was diagnosed with PTSD and major depressive disorder secondary to the PTSD.  The examiner opined that the Veteran's PTSD began in service.  A GAF score of 52 was assigned.  

VA treatment records from May 2007 to July 2009 show that the Veteran has been on citalopram for depression.

In April 2010, the Veteran was afforded another VA examination.  He continued to describe difficulty falling and staying asleep, intrusive thoughts of his Vietnam experience, avoidance, isolation, hypervigilance, irritability, impaired memory and concentration, anxiety, and depression.  He reported nightmares with accompanying night sweats at least once a week and reported that he for the past two years, he has been drinking four to five glasses of wine to try to help him sleep.  He has crying spells several times a month.  He described feeling detached and estranged from others, and reported that he does not have any friends.  He only interacts with his immediate family and his only reported hobbies are "putting family albums together and maintaining the lawn."  He is however able to attend to his activities of daily living.  

The Veteran's spouse noted that before he went to Vietnam, the Veteran was "in a band and performed.  He enjoyed being in public."  However, after he returned from Vietnam, he never played the guitar again and developed severe social anxiety.  She noted that he even avoids family gatherings.  She also confirmed that the Veteran was easily angered and frustrated and that he had difficulty learning things and advancing at work.  

The examiner noted that while the Veteran was pleasant and cooperative, his mood was depressed and anxious and his affect restricted.  He was oriented to time, place, person, and purpose.  He reported experiencing intrusive thoughts and some passive suicidal ideation, but denied hallucination and was not delusional.  Thought processes were goal directed with no loosening of association or flight of ideation.  Speech was spontaneous, with normal rate, volume, and tone.  Insight was adequate and judgment fair.  Concentration, attention, and short and long term memory all appeared intact.  The Veteran was diagnosed with PTSD, major depressive disorder, and alcohol abuse.  A current GAF score of 45 was assigned.  

The examiner noted that the GAF score was based on his PTSD symptoms alone, although she opined that the Veteran's major depressive disorder and alcohol abuse are secondary to his PTSD.  She noted that the Veteran has been experiencing PTSD since his return from Vietnam with no periods of remission and that his symptoms have worsened since his last examination.

Based on all the above evidence, the Board finds that a 70 percent disability rating should be assigned for the entire period on appeal, based on evidence of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The Board notes that despite the fact that the July 2007 VA examiner assigned a GAF score of 52, indicating moderate symptoms, evidence before and after this examination shows that the Veteran is severely impaired by his PTSD symptoms.  He and his spouse have consistently and credibly described severe, constant depression and anxiety which renders the Veteran unwilling to leave the house and perform errands such as grocery shopping, banking, and other activities where he must interact with others, making him dependent on his spouse to perform these activities.  He reports no social interaction beyond his immediate family and has few hobbies.  He also reports recurrent intrusive thoughts and nightmares, as well as compulsive behavior, irritability, hypervigilance, and exaggerated startle response.  At the December 2006 mental health evaluation, he described bouts of extreme anxiety with either sweaty or cold feeling, pounding heart, and severe disorientation.  

While neuropsychological testing in January 2007 found no evidence of a cognitive impairment, it did reveal evidence of "severe emotional distress."  Further, the neuropsychologist performing the test noted that the Veteran's psychological problems, such as anxiety, impaired his cognitive functioning.  

Thus, overall, the Board finds that there is evidence of severe impairment in most, if not all, areas of functioning due to the Veteran's PTSD throughout the entire period of appeal that is most appropriately rated as 70 percent disabling.  

However, the Board finds that a 100 percent schedular evaluation is not warranted for any period on appeal.  While the Veteran's PTSD causes severe impairment, it does not result in total occupational and social functioning, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Overall, the evidence reflects that the Veteran is well-oriented and cognitively intact.  While emotional stress can impair the Veteran's concentration and memory, there is no evidence he suffers from delusions, hallucinations, or psychosis.  He has been determined to be competent to handle his VA benefits.  He is able to perform activities of daily living, including maintaining minimal personal hygiene.   He has at least some social interaction, including with his spouse of many years, his children, and his grandchildren, and has expressed an interest in hobbies such as scrapbooking family photographs and maintaining his lawn.  There is no evidence that he is considered a danger to himself or others, and he has never been arrested or hospitalized due to his disability.  

The Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2011).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability levels and symptomatology.  The Veteran's reported difficulties are not so exceptional or unusual a disability picture as to render impractical application of regular schedular standards.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

Finally, the Board has considered whether the Veteran should be granted a total disability rating based on individual unemployability (TDIU) earlier than April 30, 2010.  While the Veteran did not file a claim for TDIU until May 2010, in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  Thus, although the issue of entitlement to TDIU prior to April 30, 2010 was not addressed by the RO, the Board will address whether the Veteran has been entitled to TDIU for any time during the appeal period.  

Here, the Board finds that while the Veteran was clearly disabled by his PTSD, entitlement to TDIU has not been established prior to April 30, 2010.  Despite the impairment caused by his PTSD, the Veteran was employed by the same employer for over thirty years and it appears that he retired in 2004 because he was eligible due to his age or length of service, rather than because he had  PTSD (as the Veteran has indicated).  In this regard, it is important for the Veteran to understand that the granting of this claim (above) is based on the awarding of all reasonable doubt to the Veteran.  The Veteran worked the night shift, which allowed him to minimize his contact with others (a major source of his distress) and work with minimal distractions, clearly indicating that the Veteran was impaired because of PTSD, but also, importantly, indicating that the impairment was not total at that time, providing evidence that supports the grant of a 70 percent evaluation while at the same time providing evidence against a rating higher during this period of time.   

This decision does not impact the RO's rating action of November 2010, which granted TDIU from April 30, 2010, was not appealed, and is not before the Board at this time.  The sole issue before the Board is the evaluation of the Veteran's PTSD.

In conclusion, entitlement to a disability rating of 70 percent, but no greater, is granted for the entire period on appeal prior to April 30, 2010. 




Earlier Effective Date

The effective date of a grant of service connection is governed by 38 U.S.C.A. § 5110 as implemented by 38 C.F.R. § 3.400.  38 U.S.C.A. § 5110(a) states, "unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(b)(1) states that "the effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefore is received within one year from such date of discharge or release." 

The regulation implementing 38 U.S.C.A. § 5110 provides that the effective date of an evaluation and award of compensation based on direct service connection shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from active service; otherwise it shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(i)(2) (2011). 

Similarly, the effective date of an evaluation and award of compensation based on presumptive service connection, by application of 38 C.F.R. § 3.307 and §3.309, shall be the date entitlement arose, if the claim is received within one year of separation from active duty; otherwise it shall be the date of receipt of the claim, or date entitlement arose, whichever is later.  C.F.R. § 3.400(b)(2)(ii) (2011). 

The effective date of a final claim, reopened based on submission of new and material evidence, where that evidence is other than service department records, will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q),(r) (2011).

Here, the Veteran's claim for entitlement to service connection for PTSD was previously denied in a July 1997 RO decision.  The Veteran did not appeal or submit new evidence within one year of the date of the decision; however, in May 1998, he did submit an application to reopen his claim for entitlement to service connection for PTSD.  This application was denied in October 1998 after the Veteran failed to submit any new or material evidence.  Again, the Veteran failed to appeal or submit new evidence within the one year appellate period.

In August 2006, he submitted a new application to reopen his previously denied claim for PTSD.  The RO granted PTSD in an October 2007 rating decision and assigned an effective date of August 14, 2006, the date the Veteran's reopened claim was received.  

As noted above, the effective date of a final claim, reopened based on submission of new and material evidence, where that evidence is other than service department records, will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q),(r) (2011).  

In this case, the July 2007 VA examiner has opined that the Veteran's PTSD had onset in service.  Thus, the date the Veteran's reopened claim was received (August 14, 2006) is later than the date entitlement to service connection arose.  Accordingly, August 14, 2006 is the appropriate effective date for the grant of service connection for PTSD.

In his statements, the Veteran has complained that in July 1997, the RO failed to consider evidence that he was treated for nervousness and anxiety in service.  He has also argued that since he was diagnosed with major depressive disorder and generalized anxiety disorder by the VA examiner in June 1997, the RO should have considered his claim for PTSD as a claim for any acquired psychiatric disability.  However, the Veteran's arguments that the RO made errors in evaluating his PTSD claim in July 1997 are not grounds to grant an earlier effective date claim now.  Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  If the Veteran believes that the RO made a mistake in its decision, he can file a claim alleging clear and unmistakable error (CUE) in the July 1997 RO decision (the standard is very high).  However, that issue has not been properly developed and is not before the Board at this time.  

The Board notes that there is one exception to the general rule that the effective date of a reopened claim is either the date that the claim was received or the date that entitlement arose, whichever is later.  Where service department records are (1) received by the RO after the date of a prior rating decision, (2) the records existed at the time of the prior rating decision, and (3) these records are relevant to the Veteran's claim, the previously denied claim is not considered final and will be reconsidered.  38 C.F.R. § 3.156(c).  If service connection is granted based all or in part on such service department records, the effective date of the award will be the date the previously decided claim was received or the date entitlement arose, whichever is later.  38 C.F.R. § 3.156(c)(3).

Here, some of the Veteran's service personnel records were not received until July 2007, a decade after the Veteran's first claim for PTSD was denied in July 1997.  However, the Board has carefully reviewed these records and finds that they are not relevant to the claim.  There is no evidence in these records of symptoms of or treatment for an acquired psychiatric disability, to include PTSD.  The records are generally administrative in nature, documenting things such as transfers and equipment issued.  There is no evidence that service connection for PTSD was granted in October 2007 based all, or in part, or at all on these service personnel records.  Rather, the grant was based on the July 2007 VA examination in which the examiner diagnosed the Veteran's with PTSD and determined that it had onset in service based on service treatment records showing treatment for anxiety in service (which were of record in July 1997).  

Based on the above, 38 C.F.R. § 3.156(c) does not apply, the July 1997 and October 1998 decisions are final, and the RO properly assigned an effective date of August 14, 2006 to the grant of service connection for PTSD based on the date the Veteran submitted his reopened claim.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).




The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the Veteran is challenging the initial evaluation and effective date assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA and private treatment records.  The appellant was afforded a VA medical examination in July 2007 and April 2010.  These examinations were based upon review of the claims folder, and thoroughly discuss the nature and severity of the Veteran's disability as well as the functional impairments resulting therefrom.  These examination reports are adequate for rating purposes.  See 38 C.F.R. § 4.2.  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a disability rating of 70 percent, but no greater, for service connected PTSD from August 14th, 2006, is granted.  

Entitlement to an effective date earlier than August 14, 2006 for a grant of entitlement to service connection for PTSD is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


